Citation Nr: 1541282	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-29 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970 and from July 1980 to May 1988.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD, effective from June 9, 2009, and assigned a 30 percent rating.  

The Veteran appealed and in June 2010 the RO assigned an initial 50 percent rating.  The matter of entitlement to a TDIU was first addressed in a Supplemental Statement of the Case in December 2013, as a matter part and parcel of the appeal for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  In August 2014, the Board granted a higher rating for PTSD of 70 percent, effective from January 13, 2013, but remanded the matter of entitlement to TDIU, for appropriate notice, development, and adjudication.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required as the evidence is insufficient to grant TDIU but is unclear as to the limitations of the Veteran's service-connected PTSD on his employability.  

At the Veteran's January 2013 VA psychiatric examination the examiner opined that it was difficult to determine his current impediments in relationship to his symptoms and occupation, as he has been retired since 2009.  That examiner, however, also noted an intermittent inability to perform activities of daily living, including personal hygiene and an inability to establish and maintain effective relationships.  In July 2015 the Veteran underwent a VA general medical examination.  The examiner opined that the Veteran's current functional status permits physical and secondary employment but is "obviated" by limitations imposed by his service-connected mental health issues.  The Veteran should therefore be afforded a new VA psychiatric examination and a social and industrial survey so that sufficient information is obtained for adjudication of his claim for a TDIU.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.16.

Additionally, although certain of the Veteran's SSA disability records have been associated with the claims file, it does not appear that the medical treatment records upon which the agency relied or the SSA's adjudicative documents have been received.  These records are relevant to the Veteran's claim to for a TDIU.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).
 
In July 2015 the Veteran indicated he was receiving continuing VA treatment for PTSD.  On remand, the AOJ should seek to obtain any additional relevant records of medical treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must provide an assessment of the effect of the PTSD on the Veteran's social and occupational functioning.    

5.  Thereafter, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The claims folder contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting explanation.  The examiner should be informed that the Veteran is service-connected for PTSD only.

6.  If there is a period for which a VA clinician finds that the Veteran was unemployable by reason of service-connected PTSD, but for which the schedular criteria for a TDIU are not met, refer consideration of this period to the Director, Compensation Service, for appropriate action as per 38 C.F.R. § 4.16(b).

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

